UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



LIVIA M.SCOTTO,                                             NOT FOR PUBLICATION


                      Plaintiff,
                                                            MEMORANDUM & ORDER
                                                            AND ORDER TO SHOW CAUSE
                                                            19-CV-5167(MKB)
STATE OF HAWAII,THE DANIEL INOUYE
TRUST,HONOLULU INTERNATIONAL
AIRPORT,HILTON WORLDWIDE HOTELS,
HILTON DOUBLETREE HOTELS,PRINT
HOUSE PRESS,CEO MICAEL PARREL,JIM
COONAN,KUPERMAN,PRINTING HOUSE
PRESS,THE CORPORATION TRUST,U.S.
STATE DEPARTMENT,COUNTY OF
HONOLULU,CORPORATION COUNSEL,
UNITED STATES,NEW YORK UNIVERSITY
HOSPITAL OF BROOKLYN NEW YORK,HCA,
CONSULATE HEALTH CARE REHAB,
MAIOMOMEDIES HOSPITAL,PROPERTY
BANK DEPOSITS and U.S.F.D.A.,

                      Defendants.



MARGO K. BRODIE,United States District Judge:

       Plaintiff Livia M.Scotto, proceeding pro     commenced the above-captioned action on

August 29,2019, against Defendants. (Compl., Docket Entry No. 1.) On September 12, 2019,

the Clerk of Court issued a Notice of Deficient Filing, informing Plaintiffthat she must complete

an informa pauperis("IFP")application. (Notice of Deficient Filing, Docket Entry No. 2.) On

September 25, 2019, Plaintiff filed an IFP motion. (IFP Mot., Docket Entry No.4.) The Court

grants Plaintiffs request to proceed IFP pursuant to 28 U.S.C. § 1915 for the purpose ofthis

Memorandum and Order. For the reasons set forth below, the Court dismisses the Complaint

and directs Plaintiffto show cause, within thirty(30)days ofthe date of this Memorandum and
Order, why the Court should not enter a filing injunction.

   I.   Discussion


           a.   Standard of review


        A complaint must plead "enough facts to state a claim to relief that is plausible on its

face." BellAtl. Corp. v. Twombly,550 U.S. 544, 570(2007). A claim is plausible "when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged." Matson v. Bd. ofEduc,, 631 F.3d 57, 63(2d Cir.

2011){({uo^mgAshcroft v. Iqbal, 556 U.S. 662,678(2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is "inapplicable to legal conclusions." Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiffs

pleadings should be held "to less stringent standards than formal pleadings drafted by lawyers."

Erickson v. Pardus, 551 U.S. 89,94(2007)(per curiam)(quoting Estelle v. Gamble,429 U.S.

97, 106(1976));see Harris v. Mills, 572 F.3d 66, 72(2d Cir. 2009)(noting that after Twombly,

the court "remain[s] obligated to construe a pro se complaint liberally"). Nevertheless, the Court

is required to dismiss sua sponte an informa pauperis action if the Court determines it "(i) is

frivolous or malicious;(ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief." 28 U.S.C. 1915(e)(2)(B);

see also Abbas v. Dixon,480 F.3d 636,639(2d Cir. 2007).

          b.    Plaintiff fails to state a claim


        The Complaint is incoherent and fails to state a claim for relief. {See generally Compl.)

The Complaint consists ofa random assortment ofdocuments and does not contain a statement

ofclaim against any Defendant. {Id.) Despite the Court's best efforts, the Complaint is
impossible to follow as it consists of various excerpts, attachments, duplicates, notices, receipts,

and emails. {Id.)

        Pursuant to Rule 8 ofthe Federal Rules of Civil Procedure, a plaintiffs complaint must

include a "short and plain statement ofthe claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). The "statement should be plain because the principal function of

pleadings under the Federal Rules is to give the adverse party fair notice ofthe claim asserted so

as to enable him to answer and prepare for trial." Salahuddin v. Cuomo, 861 F.2d 40,42(2d Cir.

1988)(citations omitted); see Swierkiewicz v. Sorema, N.A., 534 U.S. 506,512(2002);see also

Wynder v. McMahon,360 F.3d 73, 79(2d Cir. 2004)(defining "fair notice" as "that which will

enable the adverse party to answer and prepare for trial, allow the application ofres judicata, and

identify the nature ofthe case so that it may be assigned the proper form oftrial"(quoting

Simmons v. Abruzzo,49 F.3d 83, 86(2d Cir. 1995))). "[T]he pleading standard Rule 8

announces does not require detailed factual allegations, but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation." Iqbal, 556 U.S. at 678 (citation and internal

quotation marks omitted);see also Dettelis v. Sharbaugh,919 F.3d 161, 168(2d Cir. 2019)

("Rule 8 ofthe Federal Rules of Civil Procedure 'demands more than an unadorned,the-

defendant-unlawfully-harmed-me accusation.'"(quoting/(gr6a/, 556 U.S. at 678)).

       Dismissal ofa complaint is appropriate where the complaint is "so confused, ambiguous,

vague or otherwise unintelligible that its true substance, if any, is well disguised." Whitfieldv.

Johnson, 161 F. App'x 106, 107(2d Cir. 2019)(quoting Simmons,49 F.3d at 86); see also Kittay

V. Kornstein, 230 F.3d 531, 541 (2d Cir. 2000)("Dismissal... is usually reserved for those cases

in which the complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true

substance, ifany, is well disguised."(quoting Salahuddin, 861 F.2d at 42)).
        Even under the most liberal reading ofthe Complaint, the Court cannot discern what

legally cognizable harm Plaintiff has suffered. Accordingly, the Court dismisses the Complaint.

See Trice v. Onondaga Cty. Justice Ctr., 124 F. App'x 693, 694(2d Cir. 2005)(affirming the

district court's dismissal where the plaintiffs second amended complaint was incomprehensible,

incomplete and technically deficient, consisting of one, rambling paragraph" and "containing

over 550 lines...[of] incoherent allegations"); Prezzi v. Schelter, 469 F.2d 691,692(2d Cir.

1972)(affirming dismissal ofan "88-page, legal size, single spaced pro se complaint" that

"contained a labyrinthian prolixity ofunrelated and vituperative charges that defied

comprehension" and thus "failed to comply with the requirement of Rule 8"); Kalter v. Hartford

Ins. Co. ofthe Midwest,24 F. Supp. 3d 230, 235(E.D.N.Y. 2014)(dismissing a complaint sua

sponte because it contained "only broad, vague and generalized allegations" and thus failed to

comply with Rule 8); Henry v. Brown,No. 14-CV-2828,2014 WL 2112699, at * 1 (E.D.N.Y.

May 19, 2014)(dismissing a pro se complaint that alleged "no facts" to support a federal cause

of action against the named defendant); Fisch v. Consulate Gen. ofRepublic ofPoland,

No. 1 l-CV-4182, 2011 WL 3847398, at *2(S.D.N.Y. Aug. 30,2011)(dismissing a 476-page

complaint that was "indisputably prolix and often unintelligible" because "[njeither this Court,

nor any party, should have to wade through endless pages of narrative to discern the causes of

action asserted and the relief sought").

          c.   The Court declines to afford Plaintiff an opportunity to amend the
               Complaint

       While the Court would ordinarily grant Plaintiff leave to amend the Complaint to cure the

identified deficiencies, any amendment in this case would be futile and "[Ijeave to amend may

properly be denied ifthe amendment would be futile." Russell v. Aid to Developmentally
Disabled, Inc., 753 F, App'x 9, 15 (2d Cir. 2018){oMxng Anderson News, LLC. v. Am. Media,

Inc., 680 F.3d 162, 185 (2d Cir. 2012)).

        Based on the Incomprehensible nature ofthe Complaint, as well as Plaintiffs litigation

history(as set forth below), the Court finds that any amendment would be futile and denies

Plaintiff leave to amend. See Peny v. Mary Ann Liebert, Inc., 765 F. App'x 470,473(2d Cir.

2019)(affirming the district court's denial of leave to amend the plaintiffs complaint on futility

grounds); Clifton v. Office ofTemp. Disability OTDA,No. 15-CV-6806, 2016 WL 482021, at *2

(E.D.N.Y. Feb. 4,2016)("Whereas ordinarily the [cjourt would allow [the] plaintiff an

opportunity to amend ... it need not afford that opportunity here where it is clear from plaintiffs

submission and prior litigation history with the [c]ourt that he cannot state a plausible claim for

relief. As such, any attempt to amend ... would be futile."); see also Glass v. U.S. Presidents

since I960, No. 17-CV-3141,2017 WL 4621006, at *4(E.D.N.Y. Oct. 12, 2017)(finding that

the plaintiffs amended complaint rose "to the level of irrational," and declining to afford the

plaintiff an opportunity to further amend her complaint "given that the deficiencies therein

[were] not such that could be cured by amendment"),

          d. Plaintiffs litigation history

       Plaintiff has a long history offiling similar actions in other courts. Indeed, Plaintiff has

filed over fifty cases in federal courts' and is the subject ofseveral filing injunctions in various



       ' See, e.g., Scotto v. M. Dyer & Sons, No. 18-CV-1665,2018 WL 4760791, at *1 (M.D.
Fla. Aug. 7, 2018)(dismissing Plaintiffs complaint because she "fail[ed] to provide a basis for
jurisdiction, a statement ofthe claim, or a statement regarding damages or relief); Scotto v.
Foster, No. 18-CV-1666, 2018 WL 8584157, at *1 (M.D. Fla. July 27,2018)(finding that
Plaintiffs complaint, consisting ofa "cover sheet that appends a seemingly random assortment
of other unexplained documents," did not comply with the Federal Rules ofCivil Procedure);
Scotto V. McClean, No. 17-CV-2730, 2018 WL 1886568, at *2(M.D. Fla. Jan. 30, 2018)
(dismissing Plaintiffs second amended complaint because her "allegations[were] disorganized.
courts.^ To date, Plaintiff has filed thirteen Complaints, including this action, in this Court.^

        Plaintiff has inundated the Court with hundreds of pages of papers that are nonsensical

and appear to have no relevance to any claims. These papers often refer to other federal courts

and are submitted with no page numbers and in no discemable order. It has required many hours

ofthe Court's time to review these documents. Plaintiff will not be allowed to continue to


submit reams of papers and other documents that have no relevance to any claim,

          e.   Order to Show Cause


        Because this is Plaintiffs thirteenth action filed in this Court, all of which the Court has

found frivolous or otherwise dismissed. Plaintiff is hereby directed to show cause why she

should not be enjoined from filing any new action in which she requests informa pauperis status

without first obtaining permission from this Court, See Lau v. Meddaugh,229 F,3d 121, 123(2d

Cir. 2000)(citation omitted).



confusing, and repetitive, and [were] not relevant to any cause of action"); Scotto v. CUC Int 7,
No.07-CV-00213,2007 WL 1341183, at *1 (D. Haw. May 3, 2007)(dismissing Plaintiffs
complaint because the court could not "understand the ... claims" since the allegations were
"incomprehensible" and did not "create[] any factual basis for an actionable claim against any
named defendant).

       ^ See, e.g.. In re LiviaM. Scotto, No. 18-MC-62, at *2(M.D. Fla. Aug. 6,2018)
(implementing a "pre-filing review" process to "deter [Plaintiffs] frivolous filings and to
preserve the judiciary's resources"); Scotto v. United States ofAmerica, No. 16-CV-9125
(S.D.N.Y. Jan. 30, 2017);In re Livia M. Scotto, No. 1 l-MC-302(D. Haw. Dec. 14, 2011).

       3 See Scotto v. State ofHawaii, No. 19-CV-5167(E.D.N.Y. filed Aug. 9, 2019); Scotto v.
New York Univ., No. 19-CV-04756(E.D.N.Y. filed Aug. 9, 2019); Scotto v. New York Univ., No.
19-CV-701 (E.D.N.Y, dismissed Nov.20, 2019);           United States,^o. 19-CV-901
(E.D.N.Y. dismissed Nov.20, 2019); Scotto v. Maimonides Hosp., No. 19-CV-2821 (E.D.N.Y.
filed May 3, 2019); Scotto v. McClean, No. 19-CV-2443(E.D.N.Y. appeal dismissed Jan. 16,
2020); Scotto v. Noordhoek, No. 19-CV-2444(E.D.N.Y. appeal docketed Aug. 29, 2019); Scotto
V. Bass & Assoc., No, 19-CV-2445(E.D.N.Y. dismissed July 30, 2019); Scotto v. Societe Air
France, No. 19-CV-2446(E.D.N.Y. appeal dismissed Jan, 13, 2020); Scotto v. Societe Air
France, No. 18-CV-7242(E.D.N.Y. appeal docketed May 13, 2019).
       The issuance of a filing injunction is appropriate when a plaintiff abuses the process of

the courts to harass and annoy others with meritless, fi-ivolous, vexatious or repetitive

proceedings. See Williams v. City Univ. ofN.Y., 633 F. App'x 541, 543(2d Cir. 2015)("If a

litigant has a history offiling vexatious, harassing or duplicative lawsuits, courts may impose

sanctions, including restrictions on future access to the judicial system."(quoting Hong Mai Sa

V. Doe,406 F.3d 155, 158(2d Cir. 2005)));          v. U.S. Lines Inc., 192 V.2di 19,24(2dCir.

1986)("That the district court possessed the authority to enjoin [the plaintiff] from further

vexatious litigation is beyond peradventure."(collecting cases)). Filing restrictions comport with

due process as long as the plaintiff is given notice and an opportunity to be heard. See Lau, 229

F.3d at 123("The district courts have the power and the obligation to protect the public and the

efficient administration ofjustice from individuals who have a history oflitigation entailing

vexation, harassment and needless expense to other parties and an unnecessary burden on the

courts and their supporting personnel."(alteration, citation and internal quotation marks

omitted)); Mantis Transp. v. Kenner,45 F. Supp. 3d 229,256(E.D.N.Y. 2014)(same).

       In determining whether to restrict a litigant's future access to the courts, a court considers

the following factors:

              (1) the litigant's history of litigation and in particular whether it
              entailed vexatious, harassing or duplicative lawsuits; (2) the
              litigant's motive in pursuing the litigation, e.g., does the litigant
              have an objective good faith expectation of prevailing?;(3)whether
              the litigant is represented by counsel;(4) whether the litigant has
              caused needless expense to other parties or has posed an
              unnecessary burden on the courts and their personnel; and
              (5)whether other sanctions would be adequate to protect the courts
              and other parties.

Eliahu V. Jewish Agencyfor Israel, 919 F.3d 709, 714(2d Cir. 2019){quoWng Iwachiw v. N.Y.

State Dep 7 ofMotor Vehicles, 396 F.3d 525, 528(2d Cir. 2005)).
        Plaintiff is on notice that the Court may impose a filing injunction because the most

recent dismissal of her actions in the Eastern District, a consolidated order dismissing three in

forma pauperis actions,"* included a warning that a filing injunction may be entered if Plaintiff

continued to file non-meritorious actions, {see, e.g., Mem. and Order dated Nov. 25,2019 8,

Docket Entry No. 5, Scotto v. United States, No. 19-CV-5166).

        In light of Plaintiffs litigation history, she is ordered to show cause in writing why she

should not be barred from filing any further informa pauperis actions in this Court without first

obtaining permission from this Court to do so. Plaintiff shall file a written affirmation in

response to this Order within thirty(30)days ofthe date ofthis Memorandum and Order. If

Plaintiff fails to file an affirmation or her affirmation fails to provide a valid basis for why the

Court should not issue the filing injunction, the Court will enter an order enjoining Plaintifffrom

filing any new action seeking informa pauperis status in this Court without first obtaining the

Court's permission. Plaintiff must use the affirmation form included with this Memorandum and

Order to comply with the Court's Order to Show Cause.

        In light ofPlaintiffs propensity for abusing the Court's resources by submitting

numerous papers that are difficult to decipher, the Clerk of Court is directed to docket Plaintiffs

prior and future submissions that(1)cannot be construed as either seeking to file a new civil

action or filings in existing actions,(2)are captioned for another court, or(3)do not conform to

the Federal Rules of Civil Procedure under In Re Livia M. Scotto and assign a miscellaneous

docket number to these filings. The Court shall take no action on these submissions.




       "* See Scotto v. United States, No. 19-CV-5166(E.D.N.Y. dismissed Nov. 25, 2019);
Scotto V. McClean, No. 19-CV-4755(E.D.N.Y. dismissed Nov. 25, 2019); Scotto v.
ComputerShare, No. 19-CV-2403 (E.D.N.Y. dismissed Nov. 25, 2019).
                                                  8
  11.   Conclusion


        For the reasons set forth above, the Court dismisses the Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B). The Court directs Plaintiff to show cause why she should not be enjoined from

filing any new civil action seeking informa pauperis status without first obtaining the Court's

permission, and to do so within thirty(30)days ofthe date ofthis Memorandum and Order. The

Court directs Plaintiff to use the affirmation form included with this Memorandum and Order.


The Court further directs the Clerk of Court to assign a miscellaneous docket number under In

Re Livia M. Scotto and to file under that number prior and subsequent submissions made by

Plaintiff that do not conform to this Memorandum and Order or the Rules of Civil Procedure, or

are captioned for other courts. No action shall be taken on these submissions.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)that any appeal from this Order

would not be taken in good faith and therefore denies informa pauperis status for the purpose of

an appeal. Coppedge v. United States, 369 U.S.438,444-45 (1962).

Dated: January 17, 2020
       Brooklyn,New York

                                             SO ORDERED:



                                                  s/MKB
                                             MARGO K. BRODIE
                                             United States District Judge
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK



LIVIA M.SCOTTO,

                              Plaintiff,                     PLAINTIFF*S AFFIRMATION
                                                             19-CV-5167(MKB)


STATE OF HAWAII,ET AL.

                              Defendants.




STATE OF                      }
COUNTY OF                     }SS:


       LIVIA M.SCOTTO,appearingjoro se, makes the following affirmation under the penalties

of perjury: I am the plaintiff in this action and I respectfully submit this affirmation in response

to the Court's Order dated                   .

       I should not be enjoined from filing any new action seeking informa pauperis status

without first obtaining the district court's permission because:
              [YOU MAY ATTACH ADDITIONAL PAGES,IF NECESSARY]

       In view ofthe foregoing, it is respectfully submitted that the Court should not enter a filing

injunction.

DATED:
                                                      Signature


                                                      Address



                                                      City, State & Zip Code
